CULLINAN, J.
A willful, apparently unprovoked, and thoroughly unjustifiable assault represents the background of this litigation. The plaintiff, a personable, well-spoken and well-groomed young man, 25 years of age, alleges that the defendant George Maher, in concert with John Heins and an unknown assailant, beat and assaulted 'him with intense ferocity to produce most serious physical consequences.
On the evening of August 1, 1943, the plaintiff attended a public dance at Sea Cliff, New Haven, at the conclusion of which three young ladies requested him to drive them to their homes. His willingness to meet this request appears to have provoked the anger and wrath of the defendant and his two -companions, who, at a secluded and lonely spot adjacent to the dance hall, set upon him to administer a severe, and painful beating. Fists and dangerous instruments constituted the implements of aggressive warfare.
In consequence, the plaintiff’s upper right central and upper *241right lateral teeth and roots were severed from their sockets; his upper left central, lower right central, and lower right lateral teeth were so destroyed as to necessitate ultimate removal; his upper lip was severely lacerated, requiring sutures and resulting in an involvement of the nasal septum; his nose and left eye were abrased and contused; and his right arm, right shoulder, and right side became exceedingly sore and tender as a result of a vicious kicking process. Thereafter, the plaintiff required emergency hospital treatment and a complete restoration of the dental structures with the replacement of five teeth. In addition, the plaintiff was forced to absent himself from his employment for a complete week, experiencing acute pain for an extended period after his return to work.
The terrifying and violent episode had its basis in the urn governable tempers of these young men, who, after having had their attentions spurned by three young women, struck fiercely, suddenly, and stealthily at the innocent plaintiff. Both the defendant Maher and his companion Heinz were subsequently arrested and offered guilty pleas to assault charges before the City Court of New Haven. The third assailant is unknown to the plaintiff and his identity has never been dis' closed by his colleagues in violence.
This action originally joined both Maher and Heinz as codefendants. Subsequently, the action was withdrawn as to Heinz, and a default judgment has been entered against Maher by reason of his failure to appear. Thus, damages are now to be assessed against Maher alone.
By way of special damage, the plaintiff has lost in wages and has become obligated to expend for dental and medical treatment approximately $315. To this sum may be added $2,000, representing fair and reasonable compensation for his pain, suffering, and permanent injury. Judgment may enter for the plaintiff to recover of the defendant $2,315, together with taxable costs.